Cooke, J.
(dissenting). In view of the concession by the appellant that the material is not pornographic, as well as the absence of a valid statute or regulation authorizing the action taken by the Director of the State Fair and setting forth standards for the exercise of his discretion, I dissent and vote to affirm.
Herlihy, P. J., and Kane, J., concur with Main, J., in a separate opinion by Herlihy, P. J.; Greenblott and Cooke, JJ., dissent and vote to affirm in separate opinions.
Judgment reversed, on the law and the facts, with costs.